Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of cups, corks, letter openers, match stands, bottles, trays, calendars, pen holders, boxes, bookends, vase holders, and pencil sharpeners chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Rice v. United States (T. D. 49373), and Abstract 41633 cited.